Title: To George Washington from Rochambeau, 31 January 1789
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George

 

My Dear general
Paris on the January the 31th [1789]

I received your letter by Which you recommend to me Mr Barlow, and I Made him all the good reception that he deserves by himself and by the honourable commendation that you give to him.
We come out, my Dear General, of an assembly of chief men Where We treated the Wearisome preface of a Drama Which is to become of a great concern and of Which We must Expect a fine unravelling.
our sovereing offers to his nation all What it could require of him, after Six months of convocation, instead of accepting with Joy and thankfulness, the three orders of the Kingdom begin to contend for their respective pretentions. I am of the litle number of the noble men that have Voted in favour of the equal representation of the third order; your pupil Lafayette has Voted for the same opinion, as you may believe it, but We have here a great number of aristocratical men that are Very interested to perpetuate the abuses. three orders in the State are as ancient as the monarchy, it is right, but really there are only two interests, the privileged people and non privileged; in the first are the nobility and clergy; in the second the third State or the communes. the Last general States have regulated [i]ts vote by order, so that in the mean time two votes of order cannot force the third order and it must have the concurrence of the three orders to make a Law. that is the law under Which We live—the general States only can modify or change it. Notwithstanding the protestations of generosity to renounce at the pecuniary privileges from the plurality of the members of the two privileged orders composing the assembly of chief men it is to be feared that at the general States, one of this orders Will not Subscribe it. it is for that that the minority of the chief men have Voted to increase the third State of an equal number of deputies to the two privileged orders reunited. it is to be observed that the law has never regulated the number of deputies of every order and that it was upon that but contradictory uses.
the government has adopted the advice of the minority of the chief men and will convoke two of the third one of the nobility,

one of the clergy, if in voting by order the privileged orders execute themself for their pecuniary interest it is nothing more to be desired, it to the contrary one of this orders pronounce the Veto, then the assembly Will have the ressource to ask to the sovereing the faculty to vote by head as that as been practised in some occasions, and then, they may obtain a result, instead of Seeing, as in the Last States the members Separate Without having taken any resolution, there is the end of our preface, the book is to be open if it dos not product all the good that they desire it Will not be the fault of the sovereing Which present himself, in offering to his nation all the sacrifices that it could ask to him. if the privileged orders are generous enough to think as the sovereing all Will take a good form, or else We Shall have troubles.
This is our position, my Dear general, let me know yours and of your country, that is for you the Same thing. my heart partake all the ⟨evenments⟩ of it, and is caution to you, of the inviolable attachment With Which I have the honour to be, my Dear general your most obedient and Very humble servant

le cte de Rochambeau


my respects to Mad. Washington and to all your family.

